Jordan, Presiding Judge.
In the absence of any special statutory provisions governing default in eviction proceedings (see Code Ann. § 61-301 et seq.) the general practice (CPA § 55; Code Ann. § 81A-155) is controlling. See CPA § 181; Code Ann. § 81A-181. Thus the defendant in the present eviction proceeding was entitled as a matter of right to open the default, having filed within 15 days of the default a defense as provided by law, supported by a pauper’s affidavit in lieu of payment of costs, and the trial judge erred in overruling her motion to open the default and in thereafter granting a writ of possession as if she were in default, without conducting a trial of the issues in accordance with the procedures prescribed for civil actions in courts of record. See Code Ann. § 61-303.

Judgment reversed.


Deen and Clark, JJ., concur.